                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION


LARRY MILTON, et al.                                                                              PLAINTIFFS


v.                                         Case No. 1:88-cv-1142


MIKE HUCKABEE, et al.                                                                          DEFENDANTS

                                                    ORDER

        Before the Court is the Motion for Stay Pending Appeal and to Expedite (ECF No. 310)

filed by Intervenors Arkansas Department of Education and Arkansas State Board of Education.

(“ADE and SBE”).           Defendant Camden-Fairview School District (“Camden-Fairview”) has

responded. (ECF No. 314). The Court finds the matter ripe for consideration.

                                            I. BACKGROUND

        On January 17, 2019, the Court entered an order (the “modification order”) modifying a

consent order that was executed by the parties to this case and later modified by court order in a

separate, parallel case (the “Milton and Lancaster Orders”) to explicitly prohibit the segregative

interdistrict transfer of students from Camden-Fairview to other school districts, unless such a

transfer is requested for education or compassionate purposes and is approved by Camden-

Fairview’s school board on a case-by-case basis. 1 (ECF No. 307). On February 15, 2019, the

ADE and SBE filed a notice of appeal as to the modification order. That same day, the ADE and

SBE filed the instant motion, asking the Court to issue a stay of the modification order pending

the outcome of the appeal and asking the Court to shorten the other parties’ time to respond to the


1
 The Court’s modification order recounted in depth the factual and procedural underpinnings of the present dispute.
(ECF No 307, pp. 1-7). For brevity’s sake, the Court will not repeat that background in this order.
instant motion. On February 20, 2019, the Court denied the ADE and SBE’s request to shorten

the other parties’ response time. (ECF No. 312). On March 1, 2019, Camden-Fairview filed a

response opposing the instant motion. (ECF No. 314). On March 4, 2019, Plaintiffs moved to

adopt Camden-Fairview’s response by reference, and the Court granted Plaintiffs’ motion on

March 5, 2019. (ECF Nos. 316, 317).

        For the reasons discussed below, the Court finds that the ADE and SBE have not met their

burden to receive a temporary administrative stay of the modification order or a full stay pending

the appeal of the modification order.

                                           II. DISCUSSION

        In deciding whether to grant a motion to stay an order pending appeal, the Court considers

the following four factors: (1) the likelihood of the movant’s success on the merits of the appeal;

(2) whether the movant will be irreparably harmed absent a stay; (3) whether issuance of the stay

would substantially injure the non-moving party; and (4) where the public interest lies. 2 Hilton v.

Braunskill, 481 U.S. 770, 776 (1987). Courts must consider the relative strength of the four factors,

balancing them all, with the most important factor being the likelihood of success on appeal. Brady

v. Nat’l Football League, 640 F.3d 785, 789 (8th Cir. 2011). As the moving parties, the ADE and

SBE bear the burden of proving that the weight of the four factors warrant a stay. See James River

Flood Control Ass’n v. Watt, 680 F.2d 543, 544 (8th Cir. 1982) (per curiam). With this standard

in mind, the Court will now address each of the four factors as they relate to the instant motion for

a stay pending appeal.




2
 These four factors are the same factors used to determine whether to grant a preliminary injunction. S & M
Constructors, Inc. v. Foley Co., 959 F.2d 97, 98 (8th Cir. 1992).

                                                    2
       A. Likelihood of Success on the Merits

       The first factor asks whether the moving party is likely to succeed on appeal. Hilton, 481

U.S. at 776. The moving party need not establish an absolute certainty of success. Iowa Utils. Bd.

v. F.C.C., 109 F.3d 418, 423 (8th Cir. 1996).

       The modification order found that modification of the Milton and Lancaster Orders was

proper because a significant change in law warranted revision of the consent order and because the

proposed modification was suitably tailored to the changed circumstance. In the present motion,

the ADE and SBE advance three arguments as to why the Court’s ruling is likely to be reversed

on appeal: (1) that no significant change in law occurred to warrant modification and that the

Court misinterpreted the Milton and Lancaster Orders, (2) that the modification was not suitably

tailored because it imposed an impermissible interdistrict remedy, and (3) the modification order

unlawfully violates students’ equal protection rights. The Court will separately address each of

these arguments.

               1. Significant Change in Facts or Law

       The ADE and SBE’s first argument is that the enactment of Act 1066 of the Regular

Session of 2017 (the “2017 Act”) was not a significant change in law justifying modification

because the Milton and Lancaster Orders did not explicitly concern the interdistrict transfer of

students from Camden-Fairview to elsewhere. Specifically, the ADE and SBE argue that the 2017

Act was not a significant change in law because Camden-Fairview did not show that the law had

an actual effect on the Milton and Lancaster Orders, thereby making them unworkable. This

argument is repetitive of an argument that the ADE and SBE previously made in the underlying

briefing that gave way to the Court’s modification order, and that the Court expressly considered




                                                3
and rejected. Without restating the entire modification order, the Court found 3 that the “changes

in the governing school-choice statutory framework—and the ensuing requirements and

limitations—have an actual effect on Camden-Fairview’s ability to comply with the Milton and

Lancaster Orders.” (ECF No. 307, p. 13). The Court reasoned that the 2017 Act requires that, for

Camden-Fairview to receive an exemption from school choice, the Milton and Lancaster Orders

must contain specific restrictive language that was contemplated by and built into the Arkansas

Public School Choice Act of 1989 (the “1989 Act”), which was in effect at the time the consent

order was executed. Thus, the 2017 Act prevents Camden-Fairview from claiming an exemption

from participating in school choice, thereby presenting a change in law that justified modification

of the consent order.

        The ADE and SBE also argue that the Court misinterpreted the Milton and Lancaster

Orders. They argue that this case and the Milton and Lancaster Orders have nothing to do with

the interdistrict transfer of students other than between Camden-Fairview and the Harmony Grove

School District (“Harmony Grove”), and the parties to the Milton and Lancaster Orders did not

believe that the consent order encompassed that subject. Thus, they argue that the Court erred by

looking beyond the four corners of the Milton and Lancaster Orders and finding that the parties to

the consent order intended to prohibit all interdistrict student transfers which result in the

segregation of Camden-Fairview’s student body.

        The Court’s modification order considered and rejected this argument, finding no evidence

that the parties to the Milton and Lancaster Orders had anticipated “that the 1989 Act would be

repealed and replaced with a school choice law that requires that the Milton and Lancaster Orders



3
 Throughout their motion, the ADE and SBE assert on multiple occasions that the Court “argue[ed]” various findings
made in the modification order. (ECF No. 311, pp. 6, 13). This characterization is mistaken, however, because the
Court is not a party to this case and does not make arguments but, rather, makes findings and rulings.

                                                        4
contain specific restrictive language that was specifically built into the 1989 Act.” (ECF No. 307,

p. 13). In reaching this conclusion, the Court was mindful of the Eighth Circuit’s instruction that

courts interpreting a consent decree “are not to ignore the context in which the parties were

operating, nor the circumstances surrounding the order.” United States v. Knote, 29 F.3d 1297,

1300 (8th Cir. 1994). Although the Court noted that the Milton and Lancaster Orders did not

explicitly prohibit the interdistrict transfer of students other than between Camden-Fairview and

Harmony Grove, the Court also considered the context in which the parties were operating and the

circumstances surrounding the order, thereby finding that it was unnecessary for the parties to draft

the Milton and Lancaster Orders in a way that explicitly barred all segregative interdistrict student

transfers because that limitation was contemplated by the school choice law in place at the time.

(ECF No. 307, p. 12). Thus, the Court did not misconstrue the consent order, but rather interpreted

it by properly considering the context in which the parties negotiated and executed the Milton and

Lancaster Orders and the circumstances surrounding the same.

       For the above reasons and for the reasons stated in the modification order, the Court finds

that the ADE and SBE are unlikely to succeed on appeal with arguments that the Court previously

considered and rejected. Cf. St. Jude Med., Inc. v. Access Closure, Inc., No. 4:08-cv-4101-HFB,

2012 WL 12919351, at *1 (W.D. Ark. Oct. 2, 2012) (“[I]f the Court thought [the movant’s]

position was likely to succeed on appeal, the Court would not have decided against [the movant]

in the first place.”). The ADE and SBE have presented no additional argument or on-point caselaw

to cause the Court to reverse course from its prior ruling. Thus, the Court finds that they are

unlikely to succeed on appeal with these arguments.




                                                 5
                  2. Interdistrict Remedy

         The ADE and SBE further argue that the modification order imposes an impermissible

“interdistrict remedy,” and is, therefore, not suitably tailored to the changed circumstances outlined

by the Court. The ADE and SBE assert that the claimed interdistrict remedy is inappropriate as to

any districts other than Camden-Fairview and Harmony Grove because the Milton and Lancaster

Orders only dealt with alleged interdistrict violations between those two districts. This line of

argument was addressed and found unpersuasive in the modification order. (ECF No. 307, pp. 14-

15). Specifically, the Court observed that the modification would not directly restrict any other

school district’s actions. That being said, the Court noted that the modification would have an

indirect impact on other school districts in that they would be unable to receive Camden-Fairview

students via school choice transfers because Camden-Fairview would be barred from granting

segregative interdistrict transfers. However, the Court stated that the ADE and SBE had cited no

binding authority finding that a remedy like the modification constituted an interdistrict remedy

and that the Court was unaware of any such authority. 4 The Court further noted instances in which

courts had found that the remedy implemented was interdistrict, such as forced consolidation of

school districts, imposition of an interdistrict magnet school plan, and creation of an interdistrict

student bussing plan. 5 (ECF No. 307, p. 16).


4
  The ADE and SBE take issue with this aspect of the Court’s finding that the modification was not an interdistrict
remedy. They state that, “more importantly” than the fact that the Court was unaware of any binding authority
establishing that a remedy like the modification constitutes an interdistrict remedy, the “Court did not cite any case
(and [the ADE and SBE have] not located any case) modifying a decades-old consent decree that has nothing to do
with interdistrict student transfers to prohibit interdistrict transfers based solely on a student’s race.” (ECF No. 311,
p. 13, n.1). The ADE and SBE appear to take the position that it is the Court’s burden to find supporting authority for
the parties’ arguments and positions. This, of course, is not the case. It is the responsibility of any party presenting
their position to adequately support that position and establish that they are entitled to the relief sought.
5
 The ADE and SBE appear to misrepresent this portion of the modification order. Specifically, the ADE and SBE
assert that the modification order found “that only ‘remedies where courts directly order action that directly impacts
multiple school districts’ . . . constitute an interdistrict remedy.” (ECF No. 311, p. 13) (emphasis added). The Court
made no such finding. Instead, the Court merely noted various remedies that courts have found to be interdistrict in
nature, stating that “the Eighth Circuit has found inter-district remedies where courts order action that directly impacts

                                                            6
        The ADE and SBE now attempt to re-litigate this issue. To the extent that the ADE and

SBE present the same or substantially similar arguments as previously addressed by the

modification order, the Court again finds those arguments unpersuasive. The ADE and SBE,

however, do present one new, though similar, argument that was not raised in the briefing of the

underlying motion. Specifically, the ADE and SBE assert that the granted modification is

impermissible because it had an “interdistrict purpose,” arguing that a remedy that has an

interdistrict purpose “is impermissible in cases with no interdistrict violation.” (ECF No. 311, p.

14-15). The ADE and SBE state that:

        The Court’s Modification Order undoubtedly has such an “interdistrict purpose.”
        Indeed, its express purpose is to affect the racial demographics of Camden-Fairview
        relative to the surrounding districts. Because the Modification Order’s purpose is
        to affect the racial makeup of Camden-Fairview relative to the surrounding schools
        by preventing student transfers, it is an impermissible interdistrict remedy and will
        likely be reversed on appeal.

(ECF No. 311, pp. 15).

        Upon consideration, the Court finds this argument unpersuasive. Indeed, the ADE and

SBE’s argument as to this issue is largely conclusory, simply asserting that the modification order

has an interdistrict purpose without clearly explaining how they came to that conclusion.

Notwithstanding the ADE and SBE’s assertions otherwise, the modification order does not have

an interdistrict purpose. The purpose of the modification is, in short, to ensure that Camden-

Fairview can comply with its desegregation obligations under the Milton and Lancaster Orders in

light of recent statutory changes in the Arkansas Code. The modification is not meant to affect the

racial demographics of any school district around Camden-Fairview and does not seek to “affect

the racial demographics of Camden-Fairview relative to the surrounding districts” as argued by



multiple school districts.” (ECF No. 307, p. 16). This observation was obviously not meant to be exhaustive, but
simply served to identify examples of specific remedies that had been found to be interdistrict.

                                                       7
the ADE and SBE. Likewise, the modification order does not impose any duties or requirements

on the surrounding school districts. Accordingly, the Court finds that it is unlikely that the ADE

and SBE will prevail on this point on appeal because the remedy imposed is not an interdistrict

remedy.

               3. Equal Protection Violation

       The ADE and SBE also argue that the Court’s modification order unlawfully violates

students’ equal protection rights because it requires Camden-Fairview to deny students’

interdistrict transfer requests based solely on their race. The ADE and SBE argue further that the

modification order resembles the requirements of the 1989 Act, which was declared

unconstitutional. The ADE and SBE assert that the modification order will likely be reversed on

appeal because it applies without regard to whether a resident or non-resident school district has a

history of de jure or de facto segregation. Camden-Fairview argues in response that the United

States Supreme Court has instructed that courts “may constitutionally employ racial classification

essential to remedy unlawful treatment of racial or ethnic groups subject to discrimination.” (ECF

No. 315, p. 27). Camden-Fairview asserts that the Court’s modification order is unlikely to be

reversed on appeal because it comports squarely with this statement of law, as the parties to this

case sought to rectify past practices of racial discrimination at Camden-Fairview.

       Generally, the Eighth Circuit “will not consider an argument raised for the first time on

appeal.” United States v. Hirani, 824 F.3d 741, 751 (8th Cir. 2016). However, the Eighth Circuit

has addressed new arguments raised on appeal where the new issue is encompassed in a more

general argument previously raised and where no new evidence is necessary. Id. The Eighth

Circuit also may consider a newly raised argument if a manifest injustice would otherwise result.

Id.; Von Kerssenbrock-Praschma v. Saunders, 121 F.3d 373, 376 (8th Cir. 1997) (“[T]here are



                                                 8
circumstances in which a federal appellate court is justified in resolving an issue not passed on

below, as where the proper resolution is beyond any doubt or where injustice might otherwise

result.”).

        Despite having the opportunity to do so, the ADE and SBE did not argue in their underlying

brief that modification of the Milton and Lancaster Orders would improperly deny equal protection

to students at Camden-Fairview. Although the words “equal protection” appear in the ADE and

SBE’s underlying brief on numerous occasions, they are presented only in the context of arguing

that Camden-Fairview failed to argue or demonstrate that the 2017 Act is unconstitutional or that

the 2017 Act otherwise violates Camden-Fairview students’ equal protection rights. The ADE and

SBE state nothing in their underlying brief that could be remotely construed as an argument that

Camden-Fairview’s proposed modification of the Milton and Lancaster Orders should be rejected

because it would deny equal protection to students. The only reasons argued against modification

by the ADE and SBE in their underlying brief were that no significant change in fact or law

warranted modification and that the proposed modification was an impermissible interdistrict

remedy if imposed against any district other than Harmony Grove. (ECF No. 276, pp. 22-24).

        As such, the Court finds that the ADE and SBE’s equal-protection argument will be newly

raised on appeal for the first time.    As just discussed, this newly raised argument is not

encompassed in any more general argument previously made by the ADE and SBE in their

underlying brief. The ADE and SBE do not discuss the newly raised status of the argument, nor

do they argue that any circumstances exist upon which the Eighth Circuit might choose to consider

the newly raised argument. Moreover, the arguments advanced by the ADE and SBE and by

Camden-Fairview on this issue demonstrate to the Court that this newly raised issue is not one

“where the proper resolution is beyond any doubt.” Saunders, 121 F.3d at 376.



                                                9
       The Court finds that the Eighth Circuit is unlikely to consider the ADE and SBE’s newly

raised equal-protection argument. Thus, the Court finds no reason to address the merits of the

argument because the ADE and SBE are unlikely to succeed on appeal with a newly raised

argument that is not encompassed by any more general argument previously raised. See Pub.

Water Supply Dist. No. 3 of Laclede Cnty., Mo. v. City of Lebanon, Mo., 605 F.3d 511, 524 (8th

Cir. 2010) (noting the Eighth Circuit’s “well-established rule . . . that ‘[a]bsent exceptional

circumstances, we cannot consider issues not raised in the district court’”).

               4. Conclusion

       For the aforementioned reasons, the Court finds that the ADE and SBE have not

demonstrated that they are likely to succeed on the merits of their appeal. Accordingly, this factor

weighs against granting the requested stay.

       B. Irreparable Harm to Movant Absent a Stay

       The ADE and SBE argue that both the State of Arkansas and numerous Arkansans will be

irreparably harmed without a stay.

       A party moving for a stay pending appeal must show that it will be irreparably harmed if a

stay is not entered. Hilton, 481 U.S. at 776. To demonstrate “irreparable harm,” a party must

show that the harm is certain, great, and of such imminence that there is a clear and present need

for equitable relief. Iowa Utils. Bd., 109 F.3d at 425. “Irreparable harm occurs when a party has

no adequate remedy at law, typically because its injuries cannot be fully compensated through an

award of damages.” Gen. Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009).

The failure to demonstrate irreparable harm is an independently sufficient ground to deny a stay.

Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003).




                                                10
          The ADE and SBE first argue that states suffer irreparable harm when they are prevented

from enforcing state law and that the Court’s modification order “effectively enjoins” the State of

Arkansas from enforcing its current school choice law. In response, Camden-Fairview states that

the state law presently at issue—the 2017 Act—explicitly recognizes the right of a school district

subject to a valid court order to request and receive an exemption from participating in school

choice. Camden-Fairview argues that, following the ADE and SBE’s logic, “federal courts would

be powerless to grant relief in the face of a claim that a given state statute or policy denies

individuals their ‘constitutional right . . . to attend a unitary school system.’” (ECF No. 315, pp.

16-17).

          The Court disagrees that the ADE and SBE would suffer irreparable harm without a stay.

Despite the ADE and SBE’s conclusory assertion that the modification order “effectively enjoins”

the State of Arkansas from enforcing its school choice law, the Court took no such action. The

Court’s modification order is not “an order [that] has the ‘practical effect’ of granting or denying

an injunction . . . [that] should be treated as such.” Abbott v. Perez, ___ U.S. ___, 138 S. Ct. 2305,

2319 (2018). The modification order granted no injunctive relief at all, but merely modified an

existing consent order to satisfy the newly added requirements of the 2017 Act so that the parties

to the Milton and Lancaster Orders could continue fulfilling their obligations under it. Moreover,

the modification order took no action as to the 2017 Act, which is still in force and applicable to a

vast majority of Arkansas public school districts. The modification order has had no impact on

the State of Arkansas’ ability to enforce its duly enacted school choice law, and Arkansas is indeed

free to continue doing so. Thus, the modification order cannot be said to have enjoined—

effectively or otherwise—the State of Arkansas from enforcing its school choice law.




                                                 11
         The ADE and SBE also argue that parents—who, but for the modification order, would

have utilized school choice to transfer their children from Camden-Fairview to another school

district—will suffer irreparable harm absent a stay. As an initial matter, the Court believes that

this argument is meritless and should not be considered because parents of Camden-Fairview

students are neither parties to this case, nor have they brought the instant motion for a stay.

Governing caselaw instructs that the “irreparable harm” factor concerns whether the “[stay]

applicant” will suffer irreparable harm absent a stay, see Hilton, 481 U.S. at 776, and the ADE and

SBE are the only entities presently moving for a stay. Accordingly, the Court finds that it cannot

consider harm claimed by individuals or entities other than the ADE and SBE for this analysis.

However, even assuming arguendo that claimed irreparable harm to non-party, non-applicant

parents is a proper consideration, the Court finds that the claimed harm is insufficient to satisfy

the “irreparable harm” factor.

         The ADE and SBE offer affidavits from various parents of Camden-Fairview students who

wish to utilize school choice based on convenience and/or their belief that their children will

perform better academically or will experience safer conditions at another school. 6 The ADE and

SBE argue that, absent a stay, these parents will be irreparably harmed because they will not be

able to utilize school choice for the upcoming school year. The ADE and SBE argue that this harm

is not speculative, but the Court disagrees. The reasons offered by parents for desiring a transfer

are in fact speculative, as they are based either on the belief that a student will suffer from poorer



6
  One affidavit is from a parent who lived within Camden-Fairview and whose daughter attended a private school in
Magnolia, Arkansas. This parent wished to utilize school choice to place his child in the Magnolia School District for
the 2018-2019 school year and successfully did so. The parent affiant states that, without school choice, he would not
have been able to transfer his daughter to the Magnolia school and the child would have had to attend Camden-
Fairview if she left the private school. The child has already transferred to the Magnolia School District, and there is
no indication or allegation that she would be sent back to Camden-Fairview because of the modification order.
Accordingly, it appears that regardless of how this matter proceeds, this parent and his child could not be harmed, as
the child is already attending school outside Camden-Fairview.

                                                          12
grades or unsafe conditions unless allowed to transfer to another school district, or on the notion

that a student’s sibling experienced better conditions at another school and, thus, the student

desiring to transfer likely would as well. However, there is nothing to indicate that any particular

student’s circumstances would indeed change if allowed to transfer to another school district or

that the student or parent would suffer irreparable harm otherwise. Thus, the Court finds that these

speculative harms are insufficient to show irreparable harm. See S.J.W. v. Lee’s Summit R-7 Sch.

Dist., 696 F.3d 771, 779 (8th Cir. 2012) (rejecting speculative harm in an irreparable-harm

analysis).

       Moreover, and perhaps most important of all, the modification order does not deprive

parents of the ability to transfer their children from Camden-Fairview to another school district.

Even without the option of school choice, parents may transfer their children from Camden-

Fairview by moving their residence within the desired school district, by seeking and obtaining

approval from Camden-Fairview’s school board for a transfer based on education or

compassionate purposes, or by placing their child in a private school or in homeschool. Even

assuming arguendo that parents would suffer some degree of harm from an inability to use school

choice for the upcoming school year, this harm would not be irreparable because other transfer

mechanisms are currently available for use. Accordingly, the Court finds that, to the extent that

claimed harm to parents is a proper consideration, it is insufficient to demonstrate irreparable harm

absent a stay of the Court’s modification order pending appeal.

       In sum, the Court finds that the ADE and SBE have failed to show that they would be

irreparably harmed absent a stay of the modification order pending appeal. Accordingly, the Court

finds that this factor weighs against granting the requested stay. Moreover, as previously noted, a

movant’s failure to show irreparable harm is an independent basis upon which to deny a motion



                                                 13
for a stay, and the Court finds accordingly that the instant motion should be denied for that reason.

Watkins Inc., 346 F.3d at 844; Brady, 640 F.3d at 794 (Bye, J., dissenting). However, the Court

will nonetheless complete its analysis and address the remaining factors.

       C. Harm to Non-Moving Party

       The third factor asks whether the non-moving party would be substantially harmed if a stay

is entered. Hilton, 481 U.S. at 776.

       The ADE and SBE argue that Camden-Fairview will suffer no harm if a stay is issued for

the pendency of the appeal. The ADE and SBE state that, on August 8, 2018, the Court denied

Camden-Fairview’s motion for preliminary injunctive relief in this case after finding that Camden-

Fairview failed to demonstrate that it would suffer irreparable harm absent an injunction. The

ADE and SBE argue that Camden-Fairview’s situation has not changed and, thus, Camden-

Fairview cannot show that it would suffer irreparable harm now if a stay is granted.

       Camden-Fairview argues in response that both it and Plaintiffs would suffer irreparable

harm if a stay is entered. Camden-Fairview notes that the Court’s August 8, 2018 denial of

preliminary injunctive relief noted that Camden-Fairview being compelled to violate the Milton

and Lancaster Orders by participating in school choice “could constitute harm in certain

circumstances . . . [but] this notion is predicated on the idea that the Court will eventually grant

Camden-Fairview’s Motion for Declaratory Relief.” (ECF No. 298, p. 8). Camden-Fairview

argues that the Court has since granted its motion for declaratory relief and modified the Milton

and Lancaster Orders. Thus, Camden-Fairview argues that granting a stay of the modification

order “would pose a cognizable danger of future violation that would be more than a mere

possibility.” (ECF No. 315, pp. 20-21) (internal quotation marks omitted).




                                                 14
        Upon consideration, the Court finds that Camden-Fairview would suffer substantial harm

with a stay. Camden-Fairview correctly notes that, in denying Camden-Fairview’s prior motion

for preliminary injunctive relief, the Court opined that Camden-Fairview’s argument that it would

suffer irreparable harm if forced to participate in school choice hinged on the speculative notion

that its underlying relief would be granted. The modification order granted Camden-Fairview’s

underlying request for relief, finding that modification of the Milton and Lancaster Orders was

proper because the 2017 Act presented an unforeseeable change in law that made the Milton and

Lancaster Orders unworkable. If the Court were to reverse course now and stay its ruling,

Camden-Fairview would suffer substantial harm by being required to participate in school choice,

thereby violating the terms of the Milton and Lancaster Orders by allowing interdistrict student

transfers to a non-resident school district where the percentage of enrollment for the transferring

student’s race exceeds that percentage in the student’s resident district. 7 Accordingly, the Court

finds that this factor weighs slightly against granting the requested stay.

        D. Public Interest

        The fourth factor asks whether a stay pending appeal lies within the public interest. Hilton,

481 U.S. at 776.

        The ADE and SBE argue that the public interest favors allowing the State of Arkansas to

enforce its school choice law and allowing parents to continue to place their children in the schools

that best meet their needs. Camden-Fairview argues in response that the public interest favors

preserving the constitutional right of students to attend a desegregated school.




7
  The Court makes no finding as to whether the harm Camden-Fairview would suffer with a stay is irreparable. The
relevant Hilton factor asks only if the non-moving party would be “substantially harmed” with a stay. Hilton, 481
U.S. at 776.

                                                       15
       The public certainly has an interest in seeing that duly enacted laws are carried out. New

Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1351 (1977); Waters v. Ricketts,

48 F. Supp. 3d 1271, 1279 (D. Neb. 2015), aff’d, 798 F.3d 682 (8th Cir. 2015). However, the

protection of constitutionally protected rights necessarily serves the public interest. Phelps-Roper

v. Nixon, 545 F.3d 685, 690 (8th Cir. 2008) (“[I]t is always in the public interest to protect

constitutional rights.”), overruled on other grounds, Phelps-Roper v. City of Manchester, Mo., 697

F.3d 678 (8th Cir. 2012). Students have a constitutional right to attend a desegregated public

school. See Jackson v. Marvell Sch. Dist. No. 22, 389 F.2d 740, 746 (8th Cir. 1968); Cato v.

Parham, 297 F. Supp. 403, 410 (E.D. Ark. 1969) (noting students’ constitutional right to be

educated in racially non-discriminatory schools). Thus, the Court finds that the public’s interest

in seeing the enforcement of its duly enacted laws is secondary to the public’s interest in protecting

students’ constitutional right to attend desegregated public schools. Accordingly, this factor

weighs against granting the requested stay.

       E. Conclusion

       As discussed above, the Court finds that the balance of the Hilton factors, viewed in their

totality, weigh against granting the ADE and SBE’s requested stay. Accordingly, the Court

concludes that the instant motion should be denied.

                                       III. CONCLUSION

       For the aforementioned reasons, the Court finds that the ADE and SBE’s motion for a stay

of the modification order pending appeal (ECF No. 310) should be and hereby is DENIED.

       IT IS SO ORDERED, this 8th day of March, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge



                                                 16
